Citation Nr: 0708534	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-04 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for revocation of forfeiture of the 
appellant's right to VA death benefits under the provisions 
of 38 U.S.C.A. § 6103(a) (West 2002).


REPRESENTATION

Appellant represented by:	William L. Ursua


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served in the Regular Philippine Army from 
December 1941 to March 1944.  The veteran died in March 1944 
and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that denied the 
above claim.


FINDINGS OF FACT

1.  In a February 1976 forfeiture decision, VA determined 
that the appellant had forfeited her right to VA benefits 
because she had, beyond reasonable doubt, deliberately 
presented false statements and evidence in support of her 
claim for VA death benefits, in violation of 38 U.S.C.A. § 
3503(a) [now 38 U.S.C.A. § 6103(a)].

2.  The evidence submitted since the February 1976 forfeiture 
decision does not relate to an unestablished fact necessary 
to substantiate the claim or raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

The evidence received since the February 1976 forfeiture 
decision determining that VA death benefits were subject to 
forfeiture under 38 U.S.C.A. § 3503(a) [now 38 U.S.C.A. § 
6103(a)] is not new and material, the previous forfeiture 
decision remains final and is a legal bar to the benefits 
sought.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5108, 
6103(a), 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.901 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in August 2004.  The appellant was 
told of the requirements to successfully reopen a claim for 
death benefits, advised of her and VA's respective duties, 
and asked to submit information and/or evidence pertaining to 
the claim to the RO.  The content of this document complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The RO also told the appellant that she had to submit new and 
material evidence to reopen her claim and of the reasons for 
the denial of her claim, i.e., what evidence was missing in 
order to reopen her claim.  In the August 2004 letter, the RO 
informed the appellant that her claim was previously denied 
because the evidence showed that she knowingly, intentionally 
and deliberately made, presented and or caused to be 
furnished materially false statements to support her claim 
for death benefits, and that she had to submit evidence 
related to this fact.  She was told of the criteria for a 
claim for dependency and indemnity compensation and of the 
meaning of new and material evidence.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006). 

The appellant was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the August 2004 
notice letter was subsequently considered by the RO in the 
February 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  The 
duty to notify and assist having been met by the RO to the 
extent necessary, the Board turns to the analysis of the 
appellant's claim on the merits.


II.  New and material evidence

In a February 1976 forfeiture decision, VA determined that 
the appellant had forfeited her right to VA benefits because 
she had, beyond reasonable doubt, deliberately presented 
false statements and evidence in support of her claim for VA 
benefits, in violation of 38 U.S.C.A. § 3503(a) [now 38 
U.S.C.A. § 6103(a)].  She was notified of this decision by 
letter dated February 18, 1976.  The appellant submitted a 
notice of disagreement in March 1976.  A statement of the 
case was issued in June 1976.  The appellant did not submit a 
substantive appeal.  Therefore, the February 1976 forfeiture 
decision became final.  38 U.S.C.A. § 7105.  The appellant 
sought to reopen her claim in October 2003.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.   

The evidence received after February 1976 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

Whoever knowingly makes or causes to be made or conspires, 
combines, aids, or assists in, agrees to, arranges for, or in 
any way procures the making or presentation of a false or 
fraudulent affidavit, declaration, certificate, statement, 
voucher, or paper concerning any claim for benefits under any 
of the laws administered by VA (except laws pertaining to 
insurance benefits) shall forfeit all rights, claims, and 
benefits under all laws administered by VA (except laws 
pertaining to insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901.





As noted above, in February 1976, VA determined that the 
appellant had deliberately furnished false and fraudulent 
evidence in support of her claim for VA benefits.  The 
appellant had applied for VA death benefits in November 1946.  
In an April 1949 decision, she was granted service connection 
for cause of death.  In a May 1949 letter, the appellant was 
notified that she was awarded benefits and was informed that 
payments of compensation or pension would be discontinued 
upon remarriage or death and that she was to notify VA 
immediately of death, marriage, or change of address.  
Following two field examinations, the RO issued a decision in 
May 1964 finding that the appellant had been living in a 
husband-wife relationship with P.V. since 1949 and they had 
six children together.  Therefore, recognition as an 
unremarried widow was discontinued on September 19, 1962.  
The appellant was notified of this decision in a June 1964 
letter and that she was overpaid 2,086 pesos as of January 
1964.  

In June 1969, the RO received a letter from the appellant 
asking that the May 1964 decision be reconsidered as she was 
not remarried.  In response to a June 1969 letter from the RO 
stating that her relationship with P.V. was considered 
marital, the appellant sent a letter in December 1970 stating 
that P.V., her common-law husband, abandoned her in 1964 and 
never returned.  In an affidavit received December 1970, the 
deceased veteran's brother and sister stated that they were 
still on good terms with the appellant and confirmed that her 
husband, P.V., left her in 1964.  In an August 1971 decision, 
the RO denied restoration of benefits as the appellant's 
marriage was considered subsisting up to the present date, 
regardless of her separation.  In a letter received by the RO 
in August 1971, the appellant stated that she did live with 
P.V. illicitly beginning 1950, but he left her in 1964 and 
they had never been married legally.  Following four field 
examinations in September 1972, November 1972, July 1974 and 
August 1974, the RO determined in a March 1975 decision that 
the appellant had knowingly and with intention to secure 
benefits furnished false and fraudulent evidence of 
unremarried widow status for the purpose of having her 
benefits restored.  

In a letter dated April 1975, the appellant stated that she 
could not read or write and never intended to misrepresent 
herself.  She stated that she had not lived with anyone since 
1964.  During the June 1975 personal hearing, the appellant 
and two witnesses reiterated that she had not lived with 
anyone since 1964, when P.V. abandoned her, and she had not 
spoken to P.V. since 1964.  In a February 1976 decision, the 
RO affirmed the March 1975 decision.  

In support of her claim to reopen, the appellant has 
submitted a death certificate of P.V. showing that he died in 
November 1990, a birth certificate showing that she had a 
child with P.V. in August 1962, statements that she acted in 
good faith and admitted to cohabiting with P.V. beginning in 
1948 and was lawfully married in October 1979, and a marriage 
certificate showing that the appellant and P.V. were married 
in October 1979.  The marriage certificate also stated that 
at the time of the marriage, a civil marriage contract dated 
September 1969 was shown.  The evidence submitted by the 
appellant to reopen her claim is new.  However, the Board 
finds that it is not material.  Even accepting the new 
evidence as true, it is further proof that the appellant's 
previous statements were false or fraudulent.  The entire 
dispute at the time of the initial forfeiture action was 
whether the appellant had submitted materially false 
statements in an effort to get the benefits to which she was 
not entitled.  Field investigations showed that the appellant 
was cohabiting in a husband-wife relationship with P.V., 
which the appellant fervently denied and submitted statements 
and affidavits in support, including sworn testimony during 
the June 1975 personal hearing, in order to refute that 
finding.  However, the substantial findings during the field 
examinations led VA to conclude, beyond reasonable doubt, 
that the appellant had knowingly submitted false statements 
in an attempt to obtain VA benefits.




The fact that the appellant now admits that she was 
cohabiting with P.V. until they were eventually lawfully 
married in October 1979 is of no material value because the 
record is replete with evidence of this relationship.  
Furthermore, as the new evidence supports the previous 
finding that the appellant's statements regarding her 
relationship with P.V. were false, it cannot raise a 
possibility of substantiating the claim, and is thus not new 
and material evidence. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a declaration of forfeiture may be revoked upon the 
presentation of new and material evidence, or revised based 
upon a finding of clear and unmistakable error in the 
original forfeiture decision.  Trilles v. West, 13 Vet. App. 
314, 322 (2000).  A concurring opinion in that decision 
specifically pointed out that it was difficult to perceive of 
any evidence that would bear directly and substantially upon 
the specific matter under consideration "other than evidence 
exculpatory of the claimant's misdeeds or evidence showing VA 
fraud in the original decision."  Id. at 331.

VA is under no obligation to conduct another investigation 
into these matters which occurred some decades ago.  Rather, 
the burden is upon the appellant to come forward with new and 
material evidence to show that she did not in fact commit 
fraud or submit false statements in support of a claim for 
benefits.  The appellant's mere denial of having committed 
fraud is neither new nor material evidence sufficient to 
reopen the claim.  The decision of forfeiture was based on 
multiple pieces of evidence, including field investigations 
and interviews with multiple people.

Evidence submitted since the February 1976 decision, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of 



substantiating the claim.  Thus, new and material evidence 
has not been received and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence not having been submitted, the 
February 1976 forfeiture decision against the appellant under 
38 U.S.C.A. § 3503(a) [now 38 U.S.C.A. § 6103(a)] may not be 
reopened, and the appeal is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


